Citation Nr: 1519844	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2. Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to November 1981.

A claim for service connection for hearing loss was denied by the RO in St. Petersburg, Florida, in May 1982.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the St. Petersburg RO reopened the Veteran's claim for service connection for bilateral hearing loss and denied it on the merits.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Manila, the Republic of the Philippines, which has certified the appeal to the Board.  

As regards characterization of the appeal, regardless of the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page. 

In his substantive appeal, the Veteran advanced argument to the effect that his bilateral hearing loss was secondary to service-connected diabetes mellitus.  As such, the Board has expanded the reopened claim to encompass clarified the appeal as encompassing the matter of secondary service connection, as set forth on the title page.

During the pendency of the appeal, the Board observes that in January and May 2013 rating decisions, the RO, inter alia, declined to reopen the Veteran's previously denied claim for service connection for hypertension, and also denied service connection for tinnitus and peripheral neuropathy of the upper extremities.  The Veteran filed NODs in February and June 2013, respectively, and SOCs were issued in August and November 2013; however, the record does not reflect that he thereafter filed a substantive appeal as to any of these issues.  Consequently, only the matters reflected on the title page are currently before the Board.  

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veterans Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claim.  The electronic files contain additional evidence, including a December 2014 brief from the Veteran's representative and additional VA treatment records, which the Board has reviewed.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

As a final preliminary matter, the Board notes that the Veteran submitted a petition to reopen previously denied claims for service connection for an enlarged prostate and vision problems, as well as a claim for service connection for skin diseases, in January 2014.  As these matters have not yet been adjudicated by the agency of original jurisdiction (AOJ), they are not properly before the Board, and are thus referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a May 1982 rating decision, the St. Petersburg RO denied the Veteran's claim for service connection for hearing loss; he was advised of the RO's decision, and of his appellate rights.

3.  The Veteran did not initiate an appeal of the RO's May 1982 decision within one year, and no  new and material evidence was received within a year of the notification of the denial, nor have any additional service records been received.

4.  Additional evidence received since the RO's May 1982 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.

5.  Although entitlement to direct service connection for bilateral hearing loss is not established, the collective medical opinion and other evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss can be attributed, at least in part, to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's May 1982 rating decision denying service connection for hearing loss is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 19.118, 19.153 (1982); 38 U.S.C.A. § 7105 (2015); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss as secondary to service-connected diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, as well as the underlying claim for service connection, on the merits,  the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including organic diseases of the nervous system (interpreted by VA to include sensorineural hearing loss), become manifest to a compensable degree within a prescribed period post service (one year for organic diseases of the nervous system), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic diseases of the nervous system (interpreted by VA to include sensorineural hearing loss) are among the diseases listed in section 3.309(a).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's claim for service connection for hearing loss was previously denied by the St. Petersburg RO in a May 1982 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records and the report of an April 1982 VA examination; all of which was interpreted to reflect that his hearing was within normal limits.

The RO denied the Veteran's claim for service connection on the basis that hearing loss was not shown by the evidence of record.  Although the Veteran was notified of the denial and his appellate rights in a , he did not initiate an appeal within one year.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's May 1982 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See also 38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 19.118, 19.153 (1982).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in March 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for hearing loss is the RO's May 1982 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 1982 includes the reports of VA examinations dated in January 2010 and February 2013.  Those reports reflect, among other things, that the Veteran has speech recognition scores of less than 94 percent, bilaterally, using the Maryland CNC test.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for hearing loss.  The evidence is "new" in that it was not before agency decisionmakers at the time of the May 1982 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current hearing loss disability that can be traced to service.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss (i.e., the presence of a current disability), and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Board concludes that the criteria for reopening the claim for service connection for hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Turning to the underlying merits of the Veteran's claim, the Board notes that the evidence currently of record does not support an award of service connection for bilateral hearing loss on a direct or presumptive basis, or on grounds of continuity of symptomatology.  VA audiologists in January 2010 and February 2013 specifically concluded that it was less than 50 percent likely that the Veteran's hearing loss was due to in-service noise exposure; there is no evidence to demonstrate that hearing loss was manifested to a compensable degree within one year of service; and the Veteran's statements with continuity of symptomatology are contradicted by the report of his November 1981 service separation examination, which reflects that his hearing was within normal limits at that time.

Nevertheless, the Board finds that the Veteran's claim can be granted on another basis-as secondary to service-connected diabetes mellitus.  Two VA examiners have commented on the possibility of such a relationship.

In January 2010, a VA audiologist opined that the Veteran's hearing loss was likely due to etiologies such as aging, hypertension, diabetes, the etiology of his dizziness (which is unknown), and the use of potentially ototoxic medications (for treatment of hypertension).  (Emphasis added).  The audiologist further opined that it would be speculative to allocate a degree of the Veteran's current hearing loss to each of these etiologies.

After the foregoing opinion was received, service connection for diabetes was granted.  Thereafter, the AOJ asked for another opinion as to the relationship between the Veteran's hearing loss and his diabetes.  In July 2010, a second VA audiologist opined that she could not answer the question of whether it was at least as likely as not that the Veteran's hearing loss was due to diabetes.  She explained that she concurred with the January 2010 examiner's opinion, and that it would be speculative to allocate a portion of the Veteran's hearing loss to the various possible etiologies, including diabetes.

In an August 2013 report, the July 2010 audiologist offered another opinion as to the relationship between the Veteran's hearing loss and his diabetes.  After excerpting material from medical literature, the examiner offered what was characterized as an unfavorable opinion.  She stated, in pertinent part:

Presbycusis is sensorineural hearing loss related to aging.  Most cases of presbycusis cannot be solely and strictly attributed to aging, but rather involve some combination of cochlear injury from additional sources, such as cumulative noise injury, metabolic or vascular dysfunction, and genetic predisposition.  Elderly patients with diabetes have significantly higher pure-tone thresholds, lower otoacoustic emission amplitude, and lower speech recognition in noise than age-matched individuals without diabetes.

It is clear that etiologies other than diabetes are the main culprits of tinnitus and hearing loss.  Other literature review not copied/pasted into the report above also failed to find a cause and effect relationship.  While elder individuals with diabetes have increased difficulty over elder individuals without diabetes, this does not necessitate that there is a cause and effect relationship.

(Emphases added.)

The Board acknowledges that neither the January 2010 nor the July 2010/August 2013 examiner offered an opinion to the effect that it was at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss could be attributed to his service-connected diabetes.  Indeed, both examiners concluded, in effect (at least at one point), that they could not offer such an opinion without resort to speculation.

The Board notes, however, that, in arriving at their opinions on the matter, both examiners acknowledged, in effect, that the Veteran's diabetes could well have played a role in the onset and development of his hearing loss.  The January 2010 examiner specifically identified diabetes as one of the likely causes of the Veteran's hearing loss, and the July 2010/August 2013 examiner similarly acknowledged that metabolic dysfunction could result in cochlear injury, and that diabetes is associated with significantly higher puretone thresholds and lower speech recognition in noise than age-matched individuals without diabetes.  In light of those observations, the Board is persuaded that the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss can be attributed, at least in part, to his service-connected diabetes mellitus.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.










ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


